HILL, Judge.
The sole issue is whether the trial court erred in granting defendant’s motion for summary judgment. Plaintiffs contention that summary judgment was improperly granted is based on there being a material fact in issue: whether plaintiffs income was known at the time of the consent order in the URESA action. We agree and find that summary judgment was improperly granted.
The original judgment requiring support was entered in Maryland on 7 July 1981. The action for increased support was instituted in North Carolina on 1 December 1981. Plaintiffs action is grounded in a change of circumstances occurring since 7 July 1981. Defendant contends the changes relied upon by the plaintiff occurred prior to 7 July 1981, and by his affidavit seeks to show that the reduction in plaintiffs income occurred on 20 May 1981, and the need for orthodontic work for one of the children was known to the plaintiff or revealed in her URESA affidavit filed 9 March 1981. Both alleged changes of circumstances had taken place prior to 7 July 1981 and were set forth in plaintiffs answers to interrogatories and her affidavit. Only those changes which occur subsequent to the order of support can qualify for the change of circumstances necessary to amend the original award. Crosby v. Crosby, 272 N.C. 235, 158 S.E. 2d 77 (1967).
On the other hand, plaintiff in her affidavit contends the loss of this income was not known to the Assistant State’s Attorney *713for Montgomery County, Maryland, at the time she approved the consent agreement on plaintiffs behalf, nor was this information available to the judge who entered the order on 7 July 1981. The answers to the interrogatories showing termination of plaintiffs employment in May 1981 are dated and sworn to 9 July 1981, the same day the consent order was being signed by the defendant and the Assistant State’s Attorney on behalf of the plaintiff in Maryland. A further exhibit introduced into evidence revealed that the answers to the interrogatories were not sent to Maryland until 10 July 1981. Hence, it is possible that the information contained therein was not known to the Maryland authorities at the time the consent order was signed. It is probable the judge relied on the consent order in making his order on 7 July 1981. Therefore, a genuine issue of fact is raised as to whether plaintiffs income was available and known at the time the order was signed on 7 July 1981. It is elementary that a motion for summary judgment should not be granted where a genuine issue of material fact exists. G.S. 1A-1, Rule 56(c). For this reason the judgment of the trial judge is reversed, and the case remanded for trial.
Based on our decision herein, we need not address plaintiffs remaining assignment of error at this time.
The judgment of the trial judge is
Reversed and the case remanded for trial.
Judges Hedrick and Eagles concur.